UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. GUANGZHOU GLOBAL TELECOM, INC. (Exact name of registrant as specified in the Charter) Florida 333-130937 59-3565377 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) c/o CORPORATION SERVICE COMPANY 1 TALLAHASSEE FL 32301-2525 US (Address of Principal Executive Offices) (850) 521-1000‎ (Issuer Telephone number) Indicate by check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of March 31, 2010: 149,475,127 shares of common stock. GUANGZHOU GLOBAL TELECOM, INC. FORM 10-Q March 31, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T. Controls and Procedures 26 PART II— OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 i PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements Guangzhou Global Telecom, Inc. Audited Consolidated Financial Statements March 31, 2010 and December 31, 2009 (Stated in US Dollars) Guangzhou Global Telecom, Inc. Content Page Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 – 3 Consolidated Statements of Operation 4 – 5 Consolidated Statements of Changes in Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7 – 8 Notes to Consolidated Financial Statements 9 – 22 ii To:The Board of Directors and Stockholders of Guangzhou Global Telecom, Inc. Report of Independent Registered Public Accounting Firm We have reviewed the accompanying consolidated balance sheets of Guangzhou Global Telecom, Inc. as of March 31 2010 and December 31, 2009, and the related consolidated statements of operation, stockholders' equity, and cash flows for the three-month periods ended March 31, 2010 and 2009.These interim consolidated financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with United States generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 13 to the consolidated financial statements, the Company has incurred substantial losses, and maybe unable to settle value added taxes payable to the PRC government and past due balances owed to the holders of the Company’s debentures; the foregoing conditions raise substantial doubt about the Company’s ability to continue as a going concern. These consolidated financial statements do not include any adjustments that might result as an outcome of this uncertainty. South San Francisco, California Samuel H. Wong & Co., LLP May 10, 2010 Certified Public Accountants 1 Guangzhou Global Telecom, Inc. Consolidated Balance Sheets As of March 31, 2010 and December 31, 2009 (Stated in US Dollars) ASSETS 3/31/2010 (Audited) 12/31/2009 Note Current Assets Cash and cash equivalents $ $ Other receivable 4 Due from shareholders 5 - Purchase deposits 6 Inventories Total Current Assets Non-Current Assets Property, plant & equipment, net 7 Other non-current assets Total Non-Current Assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY LIABILITIES Current Liabilities Taxes payable $ $ VAT payable 8 Due to shareholders 5 - Accrued liabilities and other payable Convertible debenture - current portion 10 Total Current Liabilities Non-Current Liabilities Convertible debenture - non-current portion 10 - - Total Non-Current Liabilities - - TOTAL LIABILITIES $ $ See Notes to Consolidated Financial Statements and Accountants’ Report 2 Guangzhou Global Telecom, Inc. Consolidated Balance Sheets As of March 31, 2010 and December 31, 2009 (Stated in US Dollars) 3/31/2010 (Audited)12/31/2009 STOCKHOLDERS' EQUITY Common Stock US$0.01 par value; 1,000,000,000 Shares authorized, 149,475,127 shares issued and outstanding as of both March 31, 2010 and December 31, 2009 $ $ Additional paid in capital Other comprehensive income Retained earnings ) ) Non-controlling interest TOTAL STOCKHOLDERS' EQUITY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Consolidated Financial Statements and Accountants’ Report 3 Guangzhou Global Telecom, Inc. Consolidated Statements of Operation For the three-month periods ended March 31, 2010 and 2009 (Stated in US Dollars) Note 3/31/2010 3/31/2009 Sales $ $ Cost of sales Gross profit Operating expense Selling expenses - Administrative and general expenses Total operating expense Operating loss ) ) Other income/(expense) Other income Interest income 3 10 Other expenses ) ) Interest expenses (2 ) ) Total other income/(expense) ) Loss from continued operation ) ) Income tax ) ) Loss from discontinued operation, net of tax 12 ) - Net loss ) ) Net income/(loss) attributable to: Common stockholders $ ) $ ) Non-controlling interest ) Earnings Per Share Basic $ ) $ ) Diluted $ ) $ ) Weighted Average Shares Outstanding Basic Diluted See Notes to Consolidated Financial Statements and Accountants’ Report 4 Guangzhou Global Telecom, Inc. Consolidated Statements of Operation For the three-month periods ended March 31, 2010 and 2009 (Stated in US Dollars) Accumulated Comprehensive Income Comprehensive Income 3/31/2010 3/31/2009 Total Net loss $ ) $ ) $ ) Other comprehensive income Foreign currency translation adjustment $ ) $ ) $ ) See Notes to Consolidated Financial Statements and Accountants’ Report 5 Guangzhou Global Telecom, Inc. Consolidated Statements of Changes in Stockholders’ Equity For the three-month period ended March 31, 2010 and the year ended December 31, 2009 (Stated in US Dollars) Additional Other Total Number Common Paid in Comprehensive Retained Minority of Shares Stock Capital Income Earnings Interest Total Balance, January 1, 2009 $ $ $ ) $ ) $ $ Conversion of convertible debenture to common stock ) - - - Issuance of common stock to acquire BJ Lihe - Issuance of common stock to acquire Renwoxing - Issuance of common stock in relation to management compensation ) - - - Net Income/(Loss) - ) - ) Non-controlling Interest - ) ) Foreign Currency Translation - Balance at December 31, 2009 $ ) $ $ ) Balance, January 1, 2010 $ ) $ $ ) Net Income/(Loss) - ) - ) Appropriations to Non-controlling Interest - ) - Foreign Currency Translation - Balance at March 31, 2010 $ $ $ ) $ ) See Notes to Consolidated Financial Statements and Accountants’ Report 6 Guangzhou Global Telecom, Inc. Consolidated Statements of Cash Flows For the three-month periods ended March 31, 2010 and 2009 (Stated in US Dollars) Note 3/31/2010 3/31/2009 Cash Flow from Operating Activities Cash received from customers $ $ Cash paid to suppliers ) ) Cash paid for selling, general and administrative expenses ) ) Cash received/(paid) for other income ) Cash received/(paid) to director ) Interest received 3 9 Interest paid (2 ) ) Non-controlling interest - ) Tax paid ) Cash Sourced from/(Used in) Operating Activities ) Cash Flow from Investing Activities Disposal of property, plant and equipment Cash Sourced from/(Used in) Investing Activities Cash Flow from Financing Activities Issuance of common stock - Repayment of notes - ) Cash Sourced from/(Used in) Financing Activities - - Net Increase/(Decrease) in Cash & Cash Equivalents ) Effect of Foreign Currency Translation Cash & Cash Equivalent at the Beginning of Period Cash & Cash Equivalent at the End of Period $ $ Sale of property, plant and equipment on account to shareholder
